Title: To Thomas Jefferson from Thomas McKean, 14 August 1804
From: McKean, Thomas
To: Jefferson, Thomas


               
                  Sir,
                  Philadelphia. August 14th 1804.
               
               A vacancy has happened in the office of Superintendant of military stores of the U.S. by the death of General Irvine. The Secretary at War, in his tour to Boston, called on Doctor Logan here, about the time of Genl. Irvine’s death, and desired him to think of some military character, whom he could recommend to fill this office; a few days ago Doctor Logan made me a visit, when he named Colo. Samuel Miles as the best qualified of any one known to him, and asked me if I thought he would accept the appointment, to which I could not give him an answer: the Doctor has since visited Colo. Miles, and received for answer, that, if it was the pleasure of the President, he would cheerfully accept of it, tho’ he had long declined civil employments.
               Colo. Miles has filled several Posts of considerable trust, both in the civil & military line; he was chosen in this county a member of the legislature, both before & since the American revolution, has been a member of the supreme executive council of this State, a Judge of the High court of errors and appeals and an Elector of President of the United States. In the military character, he was a captain in the provincial army under General Braddock, Colonel of a regiment, consisting of a thousand men, in the revolutionary war, and Quarter-Master General for Pennsylvania the two last years of that war. Indeed, Sir, it gives me pleasure to name to you so worthy a Gentleman, as a candidate for the vacant office, and one sincerely attached to your Administration.
               In the beginning of June last I received an overture from a Gentleman in Prince George’s county in Maryland to permit my name to be used as a candidate at the ensuing Election, for the office of President of the U.S; to which I wrote an immediate answer, absolutely declining the honor: this I thought most proper, as the Gentleman was altogether a stranger to me, and I had doubts whether the proposal was not a part of some intrigue; besides my silence might have been construed into consent. I would have inclosed the letter & answer for your perusal, but I questioned whether they would afford you any amusement; however they are at any time at your service. The Federalists have yet the will, tho’ not the power of doing mischief; and the party of course ought to be watched: at present they are at a Fault.
               You will have two or three new Members of Congress from this State, if not four; they will all be Republicans, tho’ in other respects no great advancement. Envy & ambition are passions, that cannot be easily eradicated from the human breast; but I am happy in being able to say, there will be no change in our President, for I do not believe a single Whig can be so vain or so lost, as to be duped by the Federalists into a measure that would cause a division even of the smallest number. 
               	Accept the best wishes for your health & prosperity from Sir, Your most obedient servant
            